Citation Nr: 0529352	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  04-23 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUE

Entitlement to Dependents' Educational Assistance (DEA) 
benefits under Chapter 35, Title 38, United States Code.


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran had unverified active service from July 1971 to 
July 1976.  The appellant is the veteran's daughter.   

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a decision of the RO, which denied the 
appellant's claim of entitlement to DEA benefits under 
Chapter 35, Title 38, United States Code.


FINDINGS OF FACT

1.  The appellant was born in April 1972, and is the daughter 
of the veteran.

2.  By a rating decision in November 2003, the veteran was 
awarded a total disability rating for service-connected 
disability; the award was effective retroactive to April 30, 
2003.  

3. The original delimiting date for the appellant's 
eligibility for DEA benefits was in April 1998, her 26th 
birthday.

4.  In November 2003, the RO received the appellant's 
Application for Survivors' and Dependents' Educational 
Assistance, relating to a program of education she intended 
to pursue, which she had begun in August 2003.   

5.  The appellant's period of eligibility for educational 
assistance benefits expired prior to the submission of her 
claim; she meets none of the legal criteria for an extension 
of the period of eligibility for educational assistance.  




CONCLUSION OF LAW

The criteria for entitlement to DEA benefits under Chapter 
35, Title 38, United States Code, as a child of the veteran, 
beyond April 1998, have not been met.  38 U.S.C.A. §§ 3501, 
3512, 5107 (West 2002); 38 C.F.R. §§ 21.3021, 21.3040, 
21.3041 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Initial Matter

Preliminarily, the Board is required to address the Veterans 
Claims Assistance Act of 2000 (VCAA) that became law in 
November 2000.  The VCAA provides, among other things, that 
the VA shall make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The RO has not notified the appellant of all of the specific 
provisions of the new law or performed additional development 
regarding her claim for Chapter 35 educational benefits.  
However, the essential facts by which the appeal must be 
decided are not in dispute.  The matter to be resolved is 
legal in nature, and its outcome is determined by the 
interpretation and application of the law and regulations 
rather than by consideration of conflicting or disputed 
evidence.  Because the VCAA has no effect on claims when the 
question is limited to a matter of law, including statutory 
interpretation, the Board need not determine if VA met the 
duty to assist and duty to notify requirements of the VCAA.  
See Manning v. Principi, 16 Vet. App. 534, 542-543 (2002); 
Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. 
App. 227 (2000).  Thus, no further action to comply with the 
provisions of the VCAA is required.

II.  Merits of the Claim

As noted, the pertinent facts of this case are not in 
dispute.  The record reflects that the veteran is in receipt 
of a permanent and total disability rating based on service- 
connected disability.  The effective date for this rating is 
April 30, 2003, as awarded in a November 2003 rating 
decision.  

The appellant first filed her application for the receipt of 
VA educational assistance benefits under Chapter 35 in 
November 2003.  On this application, she reported that she 
was the veteran's daughter, and that her date of birth was in 
April 1972.  She reported that she had attended high school, 
but discontinued it, and was then enrolled in a community 
college in a program of nursing.  

Basic eligibility for Chapter 35 benefits is established in 
one of several ways, including being the child of a veteran 
who has a total and permanent disability rating from a 
service-connected disability.  38 U.S.C.A. § 3501(a)(1)(A) 
(West 2002); 38 C.F.R. § 21.3021 (2004).  The Board does not 
dispute that the appellant is the veteran's daughter, and 
that the veteran is in receipt of a permanent and total 
disability rating.  Thus, the appellant meets the basic 
eligibility requirements for the potential award of 
educational assistance benefits under Chapter 35.  

Nevertheless, the appellant is not entitled to the receipt of 
Chapter 35 educational assistance benefits because her 
delimiting date (ending date) for the receipt of these 
benefits has expired, and no other avenue is now available to 
extend her benefits period.  The appellant has argued that 
her father, the veteran, was permanently and totally disabled 
from service-connected disability all her life, and that he 
did not pursue VA compensation benefits for a long period of 
time because he was not aware of his entitlement to such 
benefits.  It appears that she is contending that the 
effective date of his award of permanent and total disability 
rating should be many years earlier, to a period of time 
prior to her delimiting date that would have enabled her to 
file a timely claim for education benefits.  

The appellant's claim for Chapter 35 educational assistance 
benefits was received at the RO in November 2003.  Because 
the appellant was over 26 years of age not only when she 
filed her claim but, more importantly, also on the date that 
the veteran's total and permanent disability rating from 
service-connected disability was made effective in April 
2003, under the provisions of 38 C.F.R. § 21.3041(c) (2004), 
her eligibility for Chapter 35 benefits had terminated by 
that time.  The cited regulation provides that the basic 
ending date for eligibility for educational assistance 
benefits under Chapter 35 is the eligible person's 26th 
birthday.  

In certain situations, the delimiting date may be modified or 
extended beyond a claimant's 26th birthday, but generally not 
past her 31st birthday.  38 U.S.C.A. § 3512 (West 2002); 38 
C.F.R. §§ 21.3040(d), 21.3041(d), (e) (2004).

A modification of the eligibility period may be granted if 
the effective date of the permanent and total disability 
rating of the veteran, or the date of notification to the 
veteran of such rating, occurs between the child's 18th and 
26th birthdays, or if the veteran died between the child's 
18th and 26th birthdays.  In such cases, the basic ending 
date for eligibility will be the child's 26th birthday or 
eight years from the date of the relevant occurrence, 
whichever is later.  In no case, however, is the modified 
ending date to extend beyond the eligible person's 31st 
birthday.  38 C.F.R. § 21.3041(d).  Here, however, the 
effective date of the award of a permanent and total 
disability rating of the veteran was on April 30, 2003, and 
on such date the appellant was 31.  Accordingly, these 
modification provisions are not applicable here to change the 
appellant's delimiting date.

Additionally, pursuant to 38 C.F.R. § 21.3041(e), an eligible 
child's ending date may be extended beyond her 26th birthday, 
but not to exceed her 31st birthday, in certain cases.  Under 
this provision, the ending date may be extended if the 
eligible person's program of education has been suspended due 
to conditions determined to be beyond the eligible person's 
control, as listed at 38 C.F.R. § 21.3043 (2004).  If it is 
found that a suspension of a program of education was in fact 
due to conditions beyond the eligible person's control, then 
the ending date may be extended for the length of the period 
of suspension, but not beyond the eligible person's 31st 
birthday.  38 C.F.R. § 21.3041(e)(1) (2004).  This provision, 
however, applies in situations where a claimant is already in 
receipt of Chapter 35 educational assistance benefits and is 
pursuing her education, but is compelled to stop her 
education due to certain events beyond her control.  Here, 
the appellant has not yet begun her program of education 
under Chapter 35, and so this delimiting date extension 
option is also not available to her.  

In this matter, the appellant's beginning date for her period 
of eligibility began after she had already turned 31 years 
old.  Thus, as explained, there is simply no available 
provision within VA's statutes or regulations that would 
allow for favorable consideration of the award of DEA 
benefits to her.  The regulatory criteria and legal precedent 
governing eligibility for the receipt of Chapter 35 
educational assistance benefits are clear and specific, and 
the Board is bound by these criteria.  See 38 U.S.C.A. § 
7104.  The appellant's argument that the effective date of 
the veteran's award should be earlier has no merit here.  The 
issue of an earlier effective date is not in appellate status 
and not before the Board.  

In sum, the Board finds that the appellant's claim for 
entitlement to receive DEA benefits under Chapter 35, Title 
38, United States Code, must be denied as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  Where, as here, 
the law rather than the facts is dispositive, the benefit of 
the doubt provisions as set forth in 38 U.S.C.A. § 5107(b) 
(West 2002) are not for application.  




ORDER

Entitlement to Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code, is denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


